DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 13 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Claim 13 is directed to a "computer readable medium." 
Applicant describes a computer readable medium on Paragraph [0012] of the specification. A "computer readable medium" is not explicitly or deliberately defined to include only the non-transitory embodiments listed on Paragraph [0012]. The broadest reasonable interpretation of a claim drawn to a computer readable medium typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media. See Subject Matter Eligibility of Computer Readable Media, 1351 OG 212 (26 Jan 2010). See MPEP 2111.01. Signals are nothing but the physical characteristics of a form of energy, and as such is nonstatutory natural phenomena. See, e.g., In re Nuitjen, Docket no. 2006-1371 (Fed. Cir. Sept.20, 2007)(slip. op. at 18)("A transitory, propagating signal like Nuitjen's is not a process, machine, manufacture, or composition of matter.' ... Thus, such a signal cannot be patentable subject matter."). Thus, claim 13 is rejected under 35 U.S.C. 101 because, giving the claims their broadest reasonable interpretation, the claimed "computer readable medium" encompasses non-statutory subject matter.
Dependent claims not mentioned specifically above inherit the deficiencies from the claims on which they depend.

DOUBLE PATENTING
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 – 4 of the current application are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 4 of US Patent Application 11,145,271 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of the current application claims are essentially covered by the limitations of the patent claims.

Claims 5 - 12 of the current application are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5 – 11 of US Patent Application 11,145,271 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of the current application claims are essentially covered by the limitations of the patent claims.

Claims 13 – 20 of the current application are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 12 – 18 of US Patent Application 11,145,271 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of the current application claims are essentially covered by the limitations of the patent claims.

Illustrated below is a summary of the mapping between claims of the application 17/497785 ad corresponding claims of U.S. Patent 11,145,271 B2. Also note method and system claims are obvious variations.
Current Application
1
2
3
4
Patent application
1
2
3
4


Current Application
5
6
7
8
9
10
11
12
Patent application
5
6
7
8
9
10
11
5


Current Application
13
14
15
16
17
18
19
20
Patent application
12
13
14
15
16
17
18
12


Also, shown below is a mapping between the limitations of independent claim 1 of current application U.S. Patent Application 17/497785 and independent claim 1 of U.S. Patent Application 11,145,271 B2.
Claims

Current Application 
Claims
Patent Application 
1
A system, comprising: a virtual compute instance, wherein the virtual compute instance is implemented using central processing unit (CPU) resources and memory resources of a physical compute instance, and 
1
A system, comprising: central processing unit (CPU) resources and memory resources of a physical compute instance configured to host at least one virtual compute instance of a service provider comprising a multi-tenant environment that provides compute services from a service provider network to a plurality of distinct client devices for clients of the service provider; 

wherein the virtual compute instance is provided by a provider network comprising a multi-tenant environment; 

virtual compute instance of a service provider comprising a multi-tenant environment that provides compute services from a service provider network to a plurality of distinct client devices for clients of the service provider;

a physical graphics processing unit (GPU) accessible to the virtual compute instance over a network; 

a physical graphics processing unit (GPU), located in a different computing device than the physical compute instance that provides the CPU resources for the virtual compute instance, and accessible to the physical compute instance over a network; 

one or more computing devices configured to implement an elastic graphics service, wherein the elastic graphics service is configured to: 

one or more computing devices configured to implement an elastic graphics service configured to provide virtual GPUs of a plurality of different virtual GPU classes, 



each of the different virtual GPU classes having different capabilities for graphics processing based at least in part on computational or memory resources, wherein the elastic graphics service is configured to: receive, from a client of the clients of the service provider, a specification to provision a virtual compute instance, the specification comprising a selection of a virtual GPU class from the plurality of different classes of virtual GPU classes; provision, on behalf of the client responsive to the receiving, a virtual compute instance implemented by the physical compute instance and a virtual GPU of the virtual GPU class selected by the client such that 

attach a virtual GPU to the virtual compute instance, 

the provisioned virtual GPU is attached to the provisioned virtual compute instance over the network,





wherein the virtual GPU is selected from a plurality of virtual GPU classes based at least in part on computational or memory resources, and wherein the virtual GPU is implemented using the physical GPU; 

wherein the provisioned virtual GPU is implemented using the physical GPU to provide graphics processing capabilities of the selected virtual GPU class to the provisioned virtual compute instance over the network; 

wherein the virtual compute instance is configured to:

wherein the provisioned virtual compute instance is configured to: 

execute an application using the virtual GPU, 

execute an application using, over the network, the attached virtual GPU, 

wherein execution of the application generates pixel output, and wherein the pixel output is displayed on a display device associated with a client device.

wherein execution of the application causes the virtual GPU to generate pixel output, and wherein the pixel output is transmitted over a network for display on a display device of a client device of the plurality of client devices.




5
A computer-implemented method, comprising: 
5
A computer-implemented method, comprising: 



receiving, from a client by an elastic graphics service configured to provide virtual graphics processing units of a plurality of different virtual graphics processing unit GPU classes, a specification to provision a virtual compute instance, the specification comprising a selection of a virtual graphics processing unit (GPU) class from a plurality of different classes of virtual GPU classes, each class having different capabilities for graphics processing based at least in part on computational or memory resources,

provisioning a virtual compute instance from a multi-tenant provider network, 

wherein the multi-tenant provider network comprises a plurality of computing devices configured to provide central processing unit (CPU) resources to implement a plurality of virtual compute instances that provide compute services over one or more networks 

wherein the multi-tenant provider network comprises a plurality of computing devices configured to implement a plurality of virtual compute instances; 

to a plurality of distinct client devices of clients of the service provider; provisioning, for the client responsive to the receiving, the virtual compute instance from the multi-tenant provider network with a virtual graphics processing unit of the virtual GPU class selected by the client, 

attaching a virtual graphics processing unit (GPU) to the virtual compute instance, wherein the virtual GPU is implemented using a physical GPU, and 

the virtual GPU attached to the virtual compute instance and implemented on a physical GPU 



to provide graphics processing capabilities of the selected virtual GPU class to the virtual compute instance over a network, wherein the virtual GPU is implemented using a physical GPU that is located in a different computing device than a device of the plurality of computing devices that provides CPU resources to implement the virtual compute instance, and 

wherein the physical GPU is accessible to the virtual compute instance over a network; and

wherein the physical GPU is accessible to the virtual compute instance over a network; 

executing an application using the virtual GPU on the virtual compute instance, wherein executing the application generates virtual GPU output that is provided to a client device.

and executing, by the virtual compute instance, an application using, over the network, the virtual GPU attached to the provisioned virtual compute instance, wherein executing the application causes the virtual GPU to generate virtual GPU output that is transmitted over a network to a client device.




13
A computer-readable storage medium storing program instructions computer-executable to perform: 
12
A non-transitory computer-readable storage medium storing program instructions computer-executable to perform: 



receiving, from a client of a plurality of clients of the compute services, a specification to provision a virtual compute instance, 

selecting a virtual compute instance, wherein the virtual compute instance is selected based at least in part on resources provided by the virtual compute instance; 

the specification comprising a selection of a virtual graphics processing unit (GPU) class from a plurality of different classes of virtual GPU classes, 



each class having different capabilities for graphics processing based at least in part on computational or memory resources; 

selecting a virtual graphics processing unit (GPU), 

the virtual compute instance with a virtual GPU of the virtual GPU class selected by the client,

wherein the virtual GPU is selected based at least in part on graphics processing capabilities provided by the virtual GPU; and 

the virtual GPU attached to the virtual compute instance over the network to provide graphics processing capabilities of the selected virtual GPU class to the virtual compute instance; wherein: 



selecting a virtual compute instance implemented via central processing unit (CPU) resources of a physical compute instance of a multi-tenant provider network that provides compute services over one or more networks to a plurality of distinct client devices for clients of the multi-tenant provider network,

provisioning the virtual compute instance comprising the virtual GPU, wherein the virtual compute instance is implemented using resources of a physical compute instance, 

wherein the virtual compute instance is selected based at least in part on the received specification and resources provided by the virtual compute instance; and provisioning, for the client responsive to the receiving,

wherein the virtual GPU is implemented using a physical GPU, wherein a multi-tenant provider network comprises the physical compute instance and physical GPU, and 

the virtual GPU is implemented via a physical graphics processor of the multi-tenant provider network, and the physical graphics processor is located in a different computing device than the physical computing device that provides the CPU resources to implement the virtual compute instance.

wherein the physical GPU is accessible to the physical compute instance over a network.

the virtual GPU is accessible to the physical compute instance over a network,



Claim Objections

Regarding claim 1, No art was found that could fully teach the claim as recited.  
The closest prior art discovered is the combination of  Bohan et al. (Publication: 2012/0154389 A1) in view of Demsey et al. (Publication: 2004/0054994 A1), Hida et al. (Publication: 2003/0007002 A1), and Audebert et al. (Publication: 2002/0194499 A1).
However, none of the prior art cited above, nor any other prior art discovered by Examiner, fully teaches claim 1, either singly or in an obvious combination.
Regarding claims 2, 3, and 4 depends on claim 1 with no art was found that could be applied to the claim 1 as recited.   

Regarding claim 5, No art was found that could fully teach the claim as recited.  
The closest prior art discovered is the combination of  Bohan et al. (Publication: 2012/0154389 A1) in view of Demsey et al. (Publication: 2004/0054994 A1), Hida et al. (Publication: 2003/0007002 A1), and Audebert et al. (Publication: 2002/0194499 A1).
However, none of the prior art cited above, nor any other prior art discovered by Examiner, fully teaches claim 5, either singly or in an obvious combination.
Regarding claims 6 – 12 depends on claim 5 with no art was found that could be applied to the claim 5 as recited.   

Regarding claim 13, No art was found that could fully teach the claim as recited.  
The closest prior art discovered is the combination of  Bohan et al. (Publication: 2012/0154389 A1) in view of Demsey et al. (Publication: 2004/0054994 A1), Hida et al. (Publication: 2003/0007002 A1), and Audebert et al. (Publication: 2002/0194499 A1).
However, none of the prior art cited above, nor any other prior art discovered by Examiner, fully teaches claim 13, either singly or in an obvious combination.
Regarding claims 14 – 20 depends on claim 13 with no art was found that could be applied to the claim 13 as recited.   

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MING WU whose telephone number is (571)270-0724.  The examiner can normally be reached on Monday - Thursday and alternate Fridays: 9:30am - 6:00pm EST .
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MING WU/
Primary Examiner, Art Unit 2616